UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1231


MARILYN ELIZABETH HOWARD; ROY BOSTICK,

                    Plaintiffs - Appellants,

             v.

OCWEN LOAN SERVICING; U.S. BANK NATIONAL ASSOCIATION, as
trustee for securitied trust Salomon Mortgage Loan Trust, Series 2003-CB1, C-Bass
Mortgage Loan Asset Backed Certificates Trust, Credit Based Asset Servicing and
Securitization LLC; DOES 1 THROUGH 100 INCLUSIVE; MERS,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, Senior District Judge. (1:18-cv-03296-RDB)


Submitted: July 28, 2021                                          Decided: August 12, 2021


Before WYNN and QUATTLEBAUM, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marilyn Elizabeth Howard, Appellant Pro Se. Laurie Goon Furshman, Baltimore,
Maryland, Brett Lawrence Messinger, DUANE MORRIS, LLP, Philadelphia,
Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marilyn Elizabeth Howard appeals from the district court’s orders granting

Appellees’ motion to dismiss and denying her motion for reconsideration. Having carefully

reviewed the record and arguments presented, we find no error on the part of the district

court. See Ballard v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (affirming dismissal where

plaintiff failed to respond to magistrate’s directive, after explicit notice that failure would

result in recommendation of dismissal, and excuses offered for failure were insufficient);

Simpson v. Welch, 900 F.2d 33, 35-36 (4th Cir. 1990) (affirming dismissal under Rule

12(b)(6), and in the alternative, under Fed. R. Civ. P. 41(b), where plaintiff failed to file

responses to motions to dismiss and for summary judgment within time set by district court,

and plaintiff’s counsel failed to attend hearing on the motions). Thus, we affirm. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                 AFFIRMED




                                              2